PER CURIAM.
We grant the petition for writ of certio-rari only to the extent that we direct the trial court to limit disclosure of the two (2) documents in question to the respondent’s attorney, unless, upon a separate hearing conducted for that purpose, the respondent *798is able to demonstrate to the satisfaction of the trial court a need for disclosure of the documents to others that outweighs the right of the petitioners to protect the alleged trade secrets contained in the documents.
ANSTEAD, WALDEN and GUNTHER, JJ., concur.